Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 1 of 27




                EXHIBIT A
         Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 2 of 27
                                                                                                      USOO9684893B2


(12) United States Patent                                                         (10) Patent No.:                    US 9,684,893 B2
       Singhal                                                                    (45) Date of Patent:                            Jun. 20, 2017
(54) APPARATUS AND METHOD FOR A                                              (58) Field of Classification Search
       WIRELESS POINT OF SALE TERMINAL                                            CPC ... G06Q 20/202; G06Q 20/20: G06Q 20/322;
                                                                                                                 G06Q 20/40: G06Q 20/3278
(71) Applicant: Tara Chand Singhal, Torrance, CA                                  USPC ............................................................ 705/21
                (US)                                                              See application file for complete search history.
(72) Inventor: Tara Chand Singhal, Torrance, CA                              (56)                      References Cited
               (US)                                                                              U.S. PATENT DOCUMENTS
(*) Notice:       Subject to any disclaimer, the term of this                       4,831,647 A          5, 1989 D Avello
                  patent is extended or adjusted under 35                           5,144,649 A          9, 1992 Borkowski et al.
                  U.S.C. 154(b) by 0 days.                                                                 (Continued)
(21) Appl. No.: 13/851,909                                                                    FOREIGN PATENT DOCUMENTS
(22) Filed:       Mar. 27, 2013                                              CA                   2254172 A           5, 2000
                                                                             DE                  10101815 A1          T 2001
(65)                 Prior Publication Data                                                                (Continued)
       US 2014/O297434 A1                Oct. 2, 2014
       US 2016/O232505 A9                Aug. 11, 2016                                            OTHER PUBLICATIONS
                                                                             Knaus, Markus H. Object-oriented accounting: A framework for a
                                                                             modern accounting information system. Universitaet Zuerich (Swit
            Related U.S. Application Data                                    zerland), ProQuest Dissertations Publishing, 1999.*
(60) Continuation of application No. 12/012,345, filed on                    Primary Examiner — Ryan Zeender
     Feb. 1, 2008, which is a division of application No.                    Assistant Examiner — Fawaad Haider
                      (Continued)                                            (74) Attorney, Agent, or Firm — Steve Roeder, Esq.
(51) Int. Cl.                                                                (57)                         ABSTRACT
     G06O 10/08                   (2012.01)
     G06O 20/20                   (2012.01)                                  A wireless point of sale (POS) transaction terminal, for
       G06K 19/077                (2006.01)                                  acceptance of bankcard payment pursuant to a sales trans
       G06O 20/34            (2012.01)                                       action has a mobile and portable wireless device that com
       G06O 20/40            (2012.01)                                       municates wirelessly via a wireless communication network
                                                                             to a payment system. The wireless device wirelessly sends
                       (Continued)                                           a payment authorization request record incident to a pay
(52) U.S. Cl.                                                                ment for a sales transaction to the payment system for
       CPC ....... G06O 20/202 (2013.01); G06K 19/0723                       forwarding via a gateway to a card authorization network.
               (2013.01); G06K 19/07749 (2013.01); G06K                      The wireless device then wirelessly receives from the pay
              19/07773 (2013.01); G06O 20/027 (2013.01);                     ment system a payment approval record for the sales trans
                     G06O 20/10 (2013.01); G06O 20/1085                      action.
                 (2013.01); G06O 20/322 (2013.01); G06O
                 20/341 (2013.01); G06O20/401 (2013.01)                                          8 Claims, 16 Drawing Sheets

                                                               Witioti
                                                               Alaratus




                                                                    verch&              ercat
                                                                                       cyck
                                                     isities                            sease
                                                     20



                         Paytoent
                         Syster           Payment
                                          System     liercia
                                          therface
                                          t2A
                                                     i
                                                     22




                                                                                         ca
                        33xcars                                                         stick
                       Authorization :                                                 iteraca
                       Netsiek 2                                                       23
           Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 3 of 27


                                                           US 9,684,893 B2
                                                                     Page 2

               Related U.S. Application Data                                     7,571,139 B1*      8, 2009 Giordano ............... G06Q 20/04
                                                                                                                                                 705/37
        09/891,913, filed on Jun. 26, 2001, now Pat. No.                      2001 OO11256 A1       8, 2001 Kari et al.
        8,195,568.                                                            2001/OO294.85 A1*    10, 2001 Brody .................... G06Q 20/00
                                                                                                                                                 705/39
(60) Provisional application No. 60/237,328, filed on Oct.                    2001 0037249 A1      11/2001 Fitzgerald et al.
     2, 2000, provisional application No. 60/215.261, filed                   2001/0044321 A1*     11/2001 AuSems ................ G06F 1, 1626
        on Jun. 30, 2000.                                                                                                                    455,556.2
                                                                              2002fOOO2533   A1*     1, 2002 Singhal ........................... 705/39
                                                                              2002fOO23215   A1     2, 2002 Ding et al.
(51)    Int. C.
                                                                              2002fOO25796   A1*    2, 2002 Taylor et al. ................. 455,406
        G06O 20/10               (2012.01)                                    2002fOO25797   A1     2, 2002 Bock
        G06K 19/07               (2006.01)                                    2002fOO30579   A1     3, 2002 Zorn et al.
        G06O 20/02               (2012.01)                                    2002fOO38289   A1     3, 2002 Carmody et al.
        G06O 20/32               (2012.01)                                    2002/0102963   A1     8, 2002 Heinonen et al.
                                                                              2002fO181710   A1    12, 2002 Adam et al.
(56)                   References Cited                                       2003/0061113   A1     3, 2003 Bridgelall et al.
                                                                              2003/0093385   A1     5/2003 Hannecart et al.
                  U.S. PATENT DOCUMENTS                                       2007/O124211   A1*    5/2007 Smith ............................. 705/21

       5,294,782 A      3, 1994 Kumar                                                  FOREIGN PATENT DOCUMENTS
       5,336,870 A      8, 1994 Hughes et al.
       5,387,784. A     2, 1995 Sarradin et al.                           EP               1205895      A2       5, 2002
       5,420,926 A *    5/1995 Low et al. ...................... 705/74   GB               2372867      A        4/2001
       5,541,925 A      T. 1996 Hall                                      TH                 3O120      A        9, 1998
       5,557,087 A *    9/1996 Duyck ...................... GO7F 7/08     WO            WO9613814       A1       5, 1996
                                                             235,375      WO            WO9834203       A1       8, 1998
       5,796,832 A      8, 1998 Kawan                                     WO            WOOO48107       A1       8, 2000
       5,870,722 A      2, 1999 Albert et al.                             WO            WOO195546       A2      12/2001
       5,907,801 A      5, 1999 Albert et al.                             WO            WOO213154       A1       2, 2002
       5,933,812 A *    8/1999 Meyer .................... G06Q 20/20      ZA               97O2571      A       10, 1997
                                                             235,380
       6,023,682 A      2, 2000 Checchio                                  * cited by examiner
Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 4 of 27
    Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 5 of 27


U.S. Patent        Jun. 20, 2017   Sheet 2 of 16       US 9,684,893 B2




         0£


                  quepÁd\/0o£
    Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 6 of 27


U.S. Patent           Jun. 20, 2017   Sheet 3 of 16    US 9,684,893 B2




                VZZ
    Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 7 of 27


U.S. Patent       Jun. 20, 2017   Sheet 4 of 16        US 9,684,893 B2
    Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 8 of 27


U.S. Patent                                            US 9,684,893 B2
Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 9 of 27
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 10 of 27


U.S. Patent            Jun. 20, 2017                                Sheet 7 of 16   US 9,684,893 B2




                 ?10ou42anb;9as              O099||906ÅN   C#?0ou9an:ba8s
                                  {‘Kueosn
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 11 of 27


U.S. Patent      Jun. 20, 2017   Sheet 8 of 16        US 9,684,893 B2
Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 12 of 27
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 13 of 27


U.S. Patent                                           US 9,684,893 B2




   ~4                                        .,
                                             .
                                             (.
                                             “
                                             ,
                                             \
                                             *                   XS
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 14 of 27


U.S. Patent                                           US 9,684,893 B2
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 15 of 27


U.S. Patent                                           US 9,684,893 B2
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 16 of 27


U.S. Patent      Jun. 20, 2017   Sheet 13 of 16       US 9,684,893 B2
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 17 of 27


U.S. Patent      Jun. 20, 2017   Sheet 14 of 16       US 9,684,893 B2
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 18 of 27


U.S. Patent      Jun. 20, 2017   Sheet 15 of 16       US 9,684,893 B2
   Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 19 of 27


U.S. Patent      Jun. 20, 2017   Sheet 16 of 16       US 9,684,893 B2
          Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 20 of 27


                                                     US 9,684,893 B2
                              1.                                                                     2
           APPARATUS AND METHOD FOR A                                  cal address, the Social security number, the electronic mail
         WIRELESS POINT OF SALE TERMINAL                               address, and/or information of the bankcards of the customer
                                                                       to the merchant.
            CROSS REFERENCE TO RELATED                                   Moreover as used herein, the term “private data” shall
                   APPLICATIONS                                        mean and include data that when taken alone can be used to
                                                                       specifically identify the customer. Private data can include
   This application is continuing application of application           the physical address, the Social security number, the elec
Ser. No. 09/891,913, titled, “Method and Apparatus for A               tronic mail address, the driver's license number, and/or the
Payment Card System', filed Jun. 26, 2001. The application        10
                                                                       information of the bankcards of the customer. Private data is
Ser. No. 09/891,913 is incorporated herein by reference.               also sometimes referred to as identifying data.
   The application is related to application Ser. No. 12/012,            As provided herein, some embodiments of the present
345, filed Feb. 1, 2008, and titled, “Security in use of               invention can allow the customer to purchase one or more
Bankcards that Protects Bankcard Data from Merchant                    items or services from the merchant without the merchant
Systems in a Payment Card System of Tara Chand Singhal.           15   knowing the identity, bankcard information and/or address
                                                                       of the customer. Stated another way, the payment system
               FIELD OF THE INVENTION                                  allows the customer to purchase one or more items or
                                                                       services from the merchant without disclosing the name,
   The present invention is directed to a method and appa              physical address, electronic mail address, and bankcard
ratus for facilitating payment transactions to merchants               information of the customer to the merchant. As a result
using existing bankcards and bank accounts of a customer.              thereof, the payment system minimizes the number of
Further, the present invention is directed to a method and             people, businesses and institutions that have access to the
apparatus for protecting the privacy and private data of a             private data of the customer. This minimizes the opportunity
customer in data storage and during transactions.                      for the private data of the customer to be improperly
                                                                  25   disseminated.
                      BACKGROUND
                                                                             BRIEF DESCRIPTION OF THE DRAWINGS
   People usually carry multiple types of bankcards. The
multiple types of bankcards can include charge cards, debit              The novel features of this invention, as well as the
cards, check cards, and merchant cards specific to a mer          30   invention itself, both as to its structure and its operation, will
chant. These types of bankcards have become very popular               be best understood from the accompanying drawings, taken
and a large number of people carry multiple different bank             in conjunction with the accompanying description, in which
cards.                                                                 similar reference characters refer to similar parts, and in
    Unfortunately, existing bankcards are not entirely satis           which:
factory, and have a number of deficiencies. For example,          35      FIG. 1A-1E is block diagrams that illustrate an apparatus
existing bankcards Suffer from ever changing security issues           and method having features of the present invention;
that the banking industry is always working to solve. Also,               FIG. 2 is a block diagram that illustrates a payment
it is inconvenient for the customer to carry multiple different        system having features of the present invention;
bankcards. Existing bankcards have other additional defi                  FIGS. 3A-3E are block diagrams that illustrate databases
ciencies than those detailed herein.                              40   having features of the present invention;
                                                                          FIG. 4A-4C illustrates a customer identifier having fea
                        SUMMARY                                        tures of the present invention;
                                                                          FIGS. 5A and 5B are simplified examples of web pages
   This invention is directed to a payment card that can be            that can be generated by the payment system; and
used by a customer to perform a transaction with a merchant.      45      FIGS. 6A-6C and 7 are block diagrams that outline the
In some of the embodiments provided herein, the payment                operation of a method and apparatus having features of the
card facilitates the use of an existing bankcard of the                present invention.
customer to conduct a particular transaction. In some of the
embodiments, the payment card provides a level of security                                     DESCRIPTION
to the customer because the payment card does not identify        50
the customer. Further, the card number and/or the expiration                                     Introduction
date of the payment card is not disclosed to the merchant.
   The use of the payment card is facilitated by a payment                Referring initially to FIGS. 1A-1C, a method and appa
system. The payment system allows the customer to open a               ratus 10 having features of the present invention can include
payment card account. In one of the embodiments provided          55   a payment system 12, a payment system interface 12A, at
herein, the payment system stores private data of the cus              least one customer interface 20A for a customer 20, one or
tomer that is not directly recognizable and traceable to the           more merchant interfaces 22A (two are illustrated) for two
CuStOmer.                                                              merchants 22. In some of the embodiments, a payment card
  As used herein the term “bank card' shall mean and                   30 (illustrated in FIG. 1B)(i) facilitates the anonymous use
include charge cards, debit cards, and check cards issued by      60   of one or more bankcards 31 (illustrated in FIG. 1C) of the
banks and/or other institutions, and merchant cards specific           customer 20 and (ii) provides anonymity and security to the
to a merchant. A number of alternate types of bankcards are            customer 20 in transactions between the customer 20 and the
already in existence.                                                  merchant 22.
   Further, as used herein, the term “privacy payment' shall             As an overview, the present invention allows the customer
mean and include a form of payment that does not specifi          65   20 to maintain private data 25 (illustrated in FIG. 2) of the
cally identify the customer to the merchant. For example, the          customer in the payment system 12, and to use the payment
privacy payment does not include and/or disclose the physi             card 30 in place of other bankcards 31 of the customer.
        Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 21 of 27


                                                  US 9,684,893 B2
                             3                                                                   4
Preferred and optional aspects of the method and apparatus          network interface 20B can be connected by other electronic,
10 are described below. The headings are provided for the           Voice and/or traditional communication systems that allow
convenience of the reader.                                          the customer 20 to interact with the merchant interface 22A
  Payment System 12                                                 and the payment system interface 12A.
  Referring to FIG. 2, the payment system 12 includes (i) a           The customer interface 20A can include an input device,
payment system storage device 26, (ii) a payment system             Such as a keyboard, mouse or voice recognition Software and
operating system 27 stored in the payment system storage            a display that allows the customer 20 to interact with the
device 26, (iii) a payment system program 28 stored in the          customer network interface 20B.
payment system storage device 26, (iv) and a payment                  A merchant network interface 22B allows the merchant 22
system processor 29 connected to the payment system            10
                                                                    to communicate with the gateway 23. Conventional internal
storage device 26.                                                  or external modems may serve as the merchant network
  The payment system processor 29 can include one or                interface 22B. The merchant network interface 22B can be
more conventional CPUs. The payment system processor
29 can be capable of high volume processing and database            connected to the customer interface 20A on the global
searches.                                                      15   network 24. Alternately, the merchant network interface 22B
   The payment system storage device 26 can, for example,           can be connected by other electronic, voice and/or tradi
include one or more magnetic disk drives, magnetic tape             tional communication systems that allow the merchant 22 to
drives, optical storage units, CD-ROM drives and/or flash           interact with the gateway 23.
memory. The payment system storage device 26 also con                  The merchant system interface 22A can include an input
tains a plurality of databases used in the processing of            device, such as a keyboard, mouse or voice recognition
transactions pursuant to the present invention. For example,        Software and a display that allows access to the gateway 23.
as illustrated in FIG. 2, the payment system storage device            Payment Card 30
26 can include a merchant database 40, and a customer                  With reference to FIG. 1B, the payment card 30 has front
database 38. As outlined below, the customer database 38            side 30A and back side 30B. The front side 30A can include
can retain information regarding one or more existing bank     25   the name of the card 32A, and the customer name 32B. The
cards 31 of the customer 20. The information can include the        customer name 32B can be a chosen alias 354B of the
customer name, the number for each bankcard 31, and/or the          customer as described later with reference to FIGS. 3D and
expiration date of each bankcard 31.                                5B. The back side 30B can include a machine readable area
   Referring back to FIG. 1A, the payment system 12                 33 Such as a magnetic strip. The magnetic strip can include
includes a system network interface 12B that allows the        30   data in an encoded form. The data can include a customer
payment system 12 to communicate with the customer 20.              identifier 320. One form of the customer identifier 320 is
Conventional internal or external modems may serve as the           described later with reference to FIG. 4C.
system network interface 12B. In one embodiment, the                  In some of the embodiments, the information and data
system network interface 12B is connected to the customer           contained in the magnetic strip does not contain any of the
interface 20A on a global network 24. Alternately, the         35   private data 25 of the customer such as the name, the
system network interface 12B can be connected by an                 customer address, the card number(s) of the existing bank
electronic, a Voice and/or a traditional communication sys          cards 31 of the customer 20 and/or the expiration date of the
tem that allows the payment system 12 to interact with, the         existing bank cards 31 of the customer 20. With this design,
customer interface 20A. For example, the payment system             if the payment card 30 fell into wrong hands, it does not
12 can be connected to the customer interface 20A with one     40   identify the name of the customer and the existing bank
or more phone lines.                                                card(s) of the customer 20.
  The payment system interface 12A can include an input               Bank Card 31
device (not shown). Such as a keyboard, mouse or voice                FIG. 1C illustrates a bankcard 31 that can be used in
recognition software and a display that allows access to the        conjunction with the present invention. The bankcard 31 can
payment system 12. As illustrated in FIGS. 1A, 1D and 1E.      45   be a debit card, a credit card, a check card, or another type
the payment system interface 12A interfaces with a gateway          of card already obtained by the customer. The bank card 31
23, which interfaces with a bank card authorization network         can include private data 25 of the customer 20 including the
21. The gateway 23 is a computer system that routs the data         name, number of the bank card, expiration date of the bank
for payment authorization to the bank card authorization            card 31 and signature as illustrated on front and back sides
network 21, based on the bank routing number, usually the      50   31A and 31B of the bank card 31.
first 4 digits of the bankcard number. The bankcard autho             Payment Card 30 Usage
rization network 21 is computer systems that process data             With reference to FIG. 1D, when the customer 20 is using
from an existing bankcard 31. The bankcard authorization            the payment card 30 at the location of the merchant 22, the
network 21 receives the payment transaction data regarding          payment card 30 can be swiped in a card reader 34 that is at
the bankcard 31 and returns payment authorization data. The    55   the location of the merchant 22. The card reader 34 is
gateway 23 and network 21 can be similar to existing prior          adapted to read the readable area 33 of the payment card 30.
art devices used to process existing bankcards.                     The card reader 34 can include a display window 34A, a card
   The payment system processor 29 is operative with the            slide slot 34B, function buttons 34C that enables the selec
payment system program 28 to perform the steps outlined in          tion of one of the bank cards, a numeric keypad 34D, an
FIGS. 6A-6C and 7.                                             60   enter button 34E and Yes/No button 34F. Subsequently, the
  A customer network interface 20B allows the customer 20           customer 20 uses the buttons 34C to select the type of
to communicate with the payment system 12 and/or the                transaction and enters a PIN number using the numeric
merchant 22. Conventional internal or external modems may           keypad 34D. The merchant interface 22A generates a mer
serve as the customer network interface 20B. In one embodi          chant identifier and a total payment amount for the transac
ment, the customer network interface 20B is connected to       65   tion. The merchant identifier can be any combination of
the merchant interface 22A and the payment system inter             characters that identifies the merchant 22. The total payment
face 12A on the global network 24. Alternately, the customer        amount for the transaction will vary according to the trans
         Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 22 of 27


                                                   US 9,684,893 B2
                             5                                                                       6
action. The transaction can be for one or more purchased             rization number, the gateway 23 forwards the information to
item(s) and/or services from the merchant.                           the merchant 22. Additionally, the bankcard of the customer
   Next, the data from the payment card 30, the merchant             is charged or debited by the authorization network 21.
identifier and payment amount is then sent to the gateway 23            FIG. 1E illustrates an alternative way to conduct a trans
using the merchant network interface 22B. In this embodi             action using the payment card 30. In this alternative embodi
ment, the gateway 23 is adapted to recognize and/or identify         ment, the payment transaction data is directly received by
the payment card 30 relative to other bankcards 31. When             the payment system 12 with the help of a wireless network
the gateway 23 detects that the payment card 30 is being             without it first going to the gateway 23. The payment system
used, the gateway 23 connects to and sends the payment card          12, with this payment data, is able to assemble the complete
number and PIN data to the payment system 12 and waits for      10   payment data of the customer including the customer name,
the payment system 12 to send the customer name, the                 bank card number, expiration date, and amount and mer
number of the bank card and the expiration date of the bank          chant identifier and forward that to the gateway 23, which in
card 31 from the payment system 12 to the gateway 23. The            turn forwards it to the authorization network 21. In this
adapted gateway 23 then reassembles the payment transac              embodiment, the gateway 23 need not be adapted to recog
tion data of name, the bankcard number, expiration date,        15   nize a payment card.
merchant identifier and amount and sends that to the bank               Further, in this embodiment, a merchant computer system
card authorization network 21. The bankcard authorization            100, a wireless data input device 104 and a docking station
network 21 uses this information to determine if the bank            102, can be utilized. The docking station 102 is used to
card is good to cover the transaction. If acceptable the             charge the device 104 and to transfer data 102A between the
authorization network 21 provides a payment authorization            input device 104 and the merchant computer system 100.
number that is forwarded to the merchant via the gateway             The input device 104 can include privacy shields 106 that
23. Additionally, the bankcard of the customer is charged or         are hinged to the left and/or right sides of the device 104.
debited by the authorization network 21.                             The shields 106 may be folded when the device 104 is put
   Alternately, referring to FIG. 1D, the customer 20 can use        in the docking station 102. The shields 106 may be unfolded
the payment card 30 to make a transaction in a location,        25   when used by the customer 20.
away from the merchant using the World Wide Web. In this                The device 104 can include a display screen 104A, a
version, the customer 20, instead of being physically at the         keypad 104B, a card reader mechanism 104C and antenna
location of the merchant 22, is making a payment through a           104D. The device 104 can include memory for storing
merchant web page 36, that displays the merchant identifier          details of multiple transactions (not shown). The device 104
36A, the payment amount 36B, a space for entry of card          30   may also have a printing mechanism (not shown).
number 36C of the payment card 30, the expiration data 36D              The merchant 22 can pre-program the device 104 with the
of the payment card 30, the name 36E of the customer and             merchant identifier 51 that enables the payment system 12 to
the e-mail address 36F of the customer. The customer 20              identify the merchant. The merchant, at the time of a
enters the payment card 30 data Such as card number,                 payment transaction with the customer, may remove the
expiration date, name and e-mail. Some of the data to be        35   device 104 from the docking station 102, enter the dollar
entered here is illustrated later with reference to FIG. 4B.         amount of the transaction using keypad 104B and display
  Subsequently, the information is transferred to the gate           screen 104A, and then transfer the device 104 to the cus
way 23. When the gateway 23 receives the connection and              tomer 20.
data from the merchant web page 36, the adapted gateway                The device 104 enables the customer 20, to review the
23 detects the use of the payment card 30 and forwards the      40   dollar amount of the transaction and to Swipe the payment
data to the payment system 12. The payment system 12,                card 30 and then enter a personal identification number in
using the data received via the gateway 23, searches the             the device 104. The device 104 forwards the customer data
payment system databases 38A-38D (illustrated in FIG. 2),            and merchant data as a data block 122 to the payment system
and assembles the pieces of a payment transaction including          12 using a wireless cellular network 130.
customer name, the number of the bank card, the expiration      45     The payment system 12, using the customer data and
date of the bank card, and forwards that to gateway 23,              merchant data, as described elsewhere in this application,
which completes the assembly of payment transaction                  runs a credit card transaction using the gateway 23 and the
record along with merchant identifier and amount forwards            payment network 21 and returns the reference number and
to the bank card authorization network 21. The bankcard              the payment authorization number for this transaction 124 to
authorization network 21 processes a payment from one of        50   the device 104. The customer reviews the authorization. The
the bankcards 31 of the customer and generates a payment             device 104 can include a printer (not shown) for printing a
authorization number. For each payment transaction, the              confirmation slip that lists the date, the merchant, the dollar
gateway 23 or the merchant interface 22A generates a                 amount and/or the reference number. The customer subse
reference number. The reference number is used to reference          quently transfers the device 104 to the merchant. The
a particular payment from other payments processed through      55   merchant may return the device 104 back to the docking
the gateway 23 and the authorization network 21. On                  station 102 or use the device 104 for another transaction with
payment approval, the reference number, and a payment                another customer. The docking station 102 reads the pay
authorization number are returned to the merchant interface          ment data of each transaction from the device 104 by the
22A. The reference number and the payment authorization              transaction's date/time, reference numbers and authorization
number is a “privacy payment” that does not identify the        60   numbers, dollar amount 120 and transfers the data to the
customer to the merchant.                                            merchant computer system 100.
   The card authorization network 21 cannot distinguish this            System Program 28
payment transaction from any other card payment transac                 The payment system program 28 is operative with the
tion it may receive directly from the gateway 23. The card           payment system processor 29 to provide the functions of (i)
authorization network 21 processes the transaction and          65   interfacing with the customer 20 to receive and save cus
responds with the payment authorization and reference                tomer private data 25 in databases 38A-38D via web pages
number for the transaction. On receiving the payment autho           500A-500B, (ii) interface with the gateway 23 to receive
         Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 23 of 27


                                                    US 9,684,893 B2
                             7                                                                      8
payment transaction data from the merchant 22, (iii) process          fying database 38B of the storage device 26. Identifying data
payment transaction data by searching databases 38A-38D               322, as used herein, shall mean any information or data of
to assemble an existing card payment transaction data, and            the customer 20 that if used independently is sufficient to
(iv) to interface with the card networks 21 to send the               positively identify the customer 20 to a third party.
transaction data and receive payment authorization number             Examples of identifying data 322 can include, a name, an
and a reference number. Further, the system program 28 is             address, a telephone number, a facsimile number, an e-mail
operated with the payment system processor 29 to perform              address, a social Security number, credit card number, and/or
the tasks of the payment system 12 provided herein.                   a driver license number of the customer 20.
  Customer Database 38
                                                                         The identifying data 322 can be kept in the identifying
  With reference to FIG. 2, the customer database 38 within      10
                                                                      database 38B of the payment system 12 in a manner that
the payment system 12 contains private data 25 specifically           safeguards the privacy of the identifying data 322 in the
related to the customer 20 that is transferred to the privacy         storage device. Many approaches may be used to safeguard
system 12 from the customer. The private data 25 related to           the privacy of identifying data 322. For example, access to
the customer 20 can be separated and stored in at least four          the identifying database 38B can be controlled by a pass
separate Sub-databases, namely, (i) an identifier Sub-data       15
base 38A, (ii) identifying data sub-database 38B, (iii) exist         word (not shown).
ing bank card data Sub-database 38C, and (iv) payment card               The present invention also discloses a method that may be
PIN data Sub-database 38D of each customer 20. The                    used in conjunction with and/or separately from any other
sub-databases are explained below.                                    methods to make the identifying data 322 stored in the
  Identifier Database 38A                                             identifying database 38B more secure. This method uses
  Referring to FIGS. 2 and 3A, the payment system 12 can              separate databases for each piece of the data. As a simplified
store a customer identifier 320 for each of the customers 20          illustration, referring to FIG. 3B, the name 350A, street
in the identifier database 38A. As provided herein, the               address 350B, city/state/Zip address 350C, e-mail address
customer identifier 320 can be used to anonymously identify           350D, and telephone number 350E of the customer may be
and verify the customer 20 for gaining access to and             25   kept in physically separate databases 322A to 322E respec
interacting with the payment system 12. The customer                  tively. The data pieces within the separate sub-databases are
identifier 320 enables the customer 20 to interact with and           referenced to the customer by the sequence number 330 and
use the payment system 12 without revealing private data of           are accessible by using the sequence number 330. In this
the customer. Stated another way, the customer identifier             method, the identifying data of the customer is fragmented
320 enables the customer 20 to be anonymously identified to      30   over many databases and storage devices, such that one
the payment system 12.                                                database only stores partial information of the customer.
   The customer identifier 320 can be any number of char                 Existing Bank Card Data Database 38C
acters that can be used to identify and verify the customer 20          With reference to FIG. 3C, the information and data
for gaining access to and interacting with the payment                relating to the existing bankcards 31 of the customer 20 can
system 12. The customer identifier 320 can be self-created       35   be stored as multiple partial card data in multiple databases
by the customer 20. More specifically, the customer 20 can            of the payment system. As a simplified illustration, for each
create the exact characters that make up the customer                 bankcard 31, the customer name is stored as data 322A in
identifier 320 without the aid or authority of any business,          database 38B (illustrated in FIG. 3B) and the card number
the payment system 12 or government entity. However, as               and card expiration as data 324A and 324B in database 38C.
provided herein, the payment system 12 can provide a             40   The database 324A may store card numbers 352A. The data
guideline for the format of the customer identifier 320. The          relating to the multiple bankcards of the customer can be
details of the customer identifier 320 are explained in more          stored and anchored by sequence number 330. Database
detail below.                                                         324B can store for each of the bank cards, its corresponding
   The payment system 12 can also assign and associate a              expiration date 352B and for those bank cards for which a
unique sequence number 330 for each customer identifier          45   PIN is used, the PIN of the bank card 352C.
320. The sequence number 330 can include any number of                   Existing Card Data Security Methods
characters. The sequence number 330 is subsequently used                 To provide yet another level of security, for each bankcard
as a reference to save and retrieve the private data 25 of the        31, the card number and the expiration date may be parti
customer 20 in the identifying database 38B, existing bank            tioned, as partial data elements into separate databases.
card data database 38C and payment card data database 38D.       50   There are many methods of creating partial data elements,
The sequence number 330 can also be stored with the                   some of them are described herein. The details of breaking
customer identifier 320 in the identifier database 38A.               the data into partial data elements and then reconstructing
   The customer 20 can access the payment system 12 using             the original data from the partial data elements are exclu
the customer network interface 20B. Upon the entry of the             sively embedded in the logic of the payment system program
customer identifier 320 by the customer 20 via the customer      55   which stores and retrieves the data and is not part of the data
interface 20A, the payment system program 28 operates                 itself. This provides a level of security to the data of the
with the payment system processor 29 to review the iden               bankcard that is stored in the payment system. Some
tifier database 38A to check for the existence of the customer        examples of logic that may be used in creating partial data
identifier 320. Upon the location of an existing customer             elements are described as follows:
identifier 320, the payment system 12 allows the customer        60      Method 1: partial data elements are 16 digits of the card
20 to have access to the private data 25 that is tied to the          number and expiration date of the bankcards.
customer identifier 320. The identifier database 38A is also             Method 2: partial data elements are the first 4 digits of the
used to store the new customer identifier 320 for each new            16 digits of the card number and remainder 12 digits added
customer 20 that creates a new customer identifier 320.               to the 4 digits of the expiration date.
  Identifying Database 38B                                       65      Method 3: partial data elements are the first 8 digits of the
  Referring to FIG. 3B, the payment system 12 can store               16 digits of the card number and the remainder 8 digits
any identifying data 322 of the customer 20 in the identi             added to the 4 digits of the expiration date.
         Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 24 of 27


                                                      US 9,684,893 B2
                                                                                                     10
   Method 4: partial data elements are five sequences of four              The reverse transform logic 310B, using the sequence
4-digits of the 16 digits of the card number and 4 digits of             number 330 as an input parameter, enables the equivalent
the expiration date.                                                     bank card data 314 to be converted back to the original bank
   Method 5: partial data elements are five sequences of four            card data of 352A and 352B.
4-digits of the 16 digits of the card number and 4-digits of        5       It is believed, using this type of transformation logic,
the expiration date. Wherein the five sequences are stored in            there is no correlation between the equivalent bankcard data
a random order, the order of randomness being part of data               and the original bankcard data, Such that a thief or hacker
storage and data retrieval logic.                                        cannot determine the original bankcard data. It obviates the
   Method 6: partial data elements are five sequences of four            need for extra-ordinary measures to safeguard the bankcard
4-digits of the 16 digits of the card number and 4-digits of        10   databases.
the expiration date. Wherein any one 4-digit number,                       Payment Card Data Database 38D
selected in a random order is offset by an offset number, the              With reference to FIG. 3D, the data of the payment card
random order and offset number being part of data storage                30 of the customers 20 can be stored within two databases
and data retrieval logic.                                                326A and 326B. The database 326A may store PIN numbers
   Method 7: Any permutation or combination of the meth             15   354A for each bank card 31 in database 324A that have been
ods 1 to 6 discussed above.                                              self-selected by the customer 20. The sequence number 330
   One of the data security methods described above is                   anchors the PIN data of each customer. Database 326B may
illustrated with a simplified illustration in FIG. 3E. The               store for each customer the self-selected alias name 354B of
number 352A of the bankcard is referenced by the sequence                the customer. The sequence number 330 also anchors the
number 330. As detailed below, the original information is               alias name data 326B of the customer.
transferred into equivalent information that is indistinguish               Customer Identifier
able in format to the original information. To be indistin                  FIG. 4A illustrates one embodiment of a customer iden
guishable, for example, (i) numbers in the original informa              tifier 320. The customer identifier 320 illustrated in FIG. 4
tion are replaced with alternate numbers in the equivalent               utilizes a single data string 400 that can be used to anony
information, and (ii) letters in the original information are       25   mously verify the customer 20 to the payment system 12.
replaced with alternate letters in the equivalent information.           Because there is no public identification step, the identity of
The bankcard number 352A is broken into four original                    the customer 20 can be maintained within the payment
elements A, B, C and D. The element A is a bank code that                system 12 without formally and publicly identifying the
identifies the bank that issued the bankcard. The expiration             customer 20 to the payment system 12. Further, the custom
date 352B is called original element E.                             30   ers 20 can access the payment system 12 without personally
   A transformation logic 310 within the system program 28               identifying themselves to the payment system 12.
is used to transform the bankcard data 352A and 352B into                   The anonymous identifier 320 can include one or more
equivalent data elements 314 for storage. The transforma                 elements 408, 410, 412, 414, 416 that are separated by a
tion logic 310 takes the original bankcard data elements and             delimiter 404. The elements 408-416 make it easy for the
transforms the data into an equivalent bankcard data ele            35   customer 20 to create, use and remember the anonymous
ments that is indistinguishable from the original bankcard               identifier 320. Each of the elements 408-416, for example,
data in format. Subsequently, the equivalent data elements               can include one or more easy to remember characters.
are stored in the payment system.                                           As provided herein, a first element 408 can include the
   This method of data storage obviates the need and                     sub-elements of a calendar date. A second element 410 may
expense for extra-ordinary measures to secure and safeguard         40   be a class code of the customer 20. A third element 412 may
the databases. The transformation logic 310 is the only                  be in the form of a location code of the customer 20. A fourth
knowledge that needs to be protected. The transformation                 element 414 may be a name abbreviation of the customer 20.
logic 310 is only known to the creators of the logic design              A fifth element 416 can be a sequence code.
and is further stored in the computer system as complied                   Any combination and/or organization of one or more of
code, and thus not accessible for theft directly from the           45   the elements 408-416 as described above may be used as the
computer system.                                                         customer identifier 320. The customer identifier 320 can be
   The transformation logic 310 has a forward transform                  self-created by the customer 20 the first time the customer 20
logic 310A, a reverse transform logic 310B, a bank code                  interacts with the payment system 12. After the customer
table 310C listing all the possible bank codes, an expiration            identifier 320 is created, it can be stored in the identifier
date table 310D, listing all the possible expiration dates and      50   database 38A by the payment system 12. Subsequently, the
an offset table 310E, listing the offsets that are applied to the        customer identifier 320 is used to verify the customer 20 to
elements A, B, C, D, and E for a range of sequence numbers.              the payment system 12 so that the customer has access to the
   For a bankcard data that is input to the logic 310, the               private data 25 of the customer in the payment system 12.
forward transform logic 310A, determines the range of the                  FIG. 4B illustrates a form of the customer identifier 320
sequence number. Then using this range it reads the offsets         55   that may be used for a web based payment transaction,
for that range from table 310E. Offset 1 is applied to original          where the card number, expiration date, and name need to be
element A to get equivalent element A, offset 2 is applied to            provided. It may also be used where the customer 20 has
original element B to get equivalent element B, offset 3 is              established a voice communication with an employee of the
applied to original element C to get equivalent element C.               merchant to process the payment transaction. A sixteen digit
offset 4 is applied to original element D to get equivalent         60   payment card number 418 is provided. This card number has
element D and offset 5 is applied to original element E to get           the customer identifier 320 that includes elements of date
equivalent element E.                                                    408, personal code 410, zip code 412, and name initials 414
   These offsets can be of many types. For example, the                  as one continuous string. A card expiration date string 420
offsets for element A and E enable an equivalent bank code               of 4 digits may be provided. This string 420 may be the
and expiration date from the tables 310C and 310D. Offsets          65   payment card PIN 354A that identifies the particular existing
for element B, C and D provide a means for new equivalent                bankcard the customer may choose for this transaction. For
elements B, C and D.                                                     the name, the customer may provide an alias name 354B.
         Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 25 of 27


                                                     US 9,684,893 B2
                       11                                                                           12
The payment card PIN 354A and alias name 354B are                      transaction can be better understood with reference to FIGS.
illustrated in FIGS. 3D and 5B.                                        6A, 6B and 6C. The method for the customer 20 to establish
   FIG. 4C illustrates a form of customer identifier 320 that          an account with the payment system 12 is illustrated in FIG.
may be stored in the readable area 33 of the payment card              7. Importantly, the order of some or all of the steps can be
30. The customer identifier is encoded 422 and the code                varied. Further, not all of the steps outlined below are
number 424 used for encoding is embedded by appending it               necessary to perform a transaction pursuant to the present
as part of the encoded customer identifier.                            invention.
   Referring to FIG. 3D, the payment card database 38D                    More specifically, FIG. 6A outlines the steps for using the
maintains the encoding data 326C as data items code num                payment system 12 when the customer is at the location of
ber 354C and the code algorithm 354D. When a transaction          10   the merchant. Referring initially to FIG. 6A, at step 600, the
using the card 30 is received at the payment system 12 via             customer 20 is at the site of the merchant 22, ready to make
the gateway 23, the corresponding algorithm is retrieved               a payment. At step 602, the customer selects the type of
from database 326C to decode the customer identifier. This             bankcard using the reader as a debit card because a debit
can provide a level of security to the customer, if the card 30        card requires entry of PIN to complete the transaction. At
falls in the possession of a dishonest person.                    15   step 604, the customer Swipes the payment card through the
Merchant Database 40                                                   reader. At step 606, the card reader logic reads the payment
   In an optional version of the present invention                     card number. At step 608, the logic prompts the customer for
Payment System Web Pages 500                                           a PIN number. At step 610, the customer enters the PIN
   In an optional version of the present invention, the pay            specific to one of the bankcards that the customer wishes to
ment system program 28 is operative with the payment                   use for this particular payment. At step 612, the logic sends
system processor 29 to generate one or more web pages                  the payment card number, PIN, dollar amount that has been
500A on the World Wide Web. The web pages 500A allow                   entered by the merchant, and the merchant identifier to the
each customer 20 to provide information through the cus                adapted gateway 23. At step 614, the adapted gateway
tomer interface 20A to the payment system 12. Alternately,             detects the use of a payment card and forwards data to the
for example, instead of the World WideWeb, the customer           25   payment system 12. At step 616, the payment system 12
20 can provide some or all of the information to the payment           receives this data, decodes the card number, finds the
system 12 via Voice mail, facsimile, or postal mail trans              sequence number. At step 618, the payment system uses the
missions.                                                              sequence number to get and verify the PIN.
   FIG. 5A illustrates an example of an initial payment                  At step 620, the payment system assembles the specific
system web page 500A. The initial system web page 500A            30   card data for one of the bankcards of the customer 20, as
can be displayed on the customer interface 20A when the                identified by the PIN and sends that data to the adapted
customer 20 first registers with the payment system.                   gateway 23. The card data can include the name, card
   The initial payment system web page 500A illustrated in             number, expiration date. The adapted gateway using that
FIG. 5A includes (i) an area for entry of the customer                 data and merchant identifier and the amount, forwards the
identifier 320, including areas for entering the data element     35   information to the card network 21. At step 622, the card
408, the personal element 410, the location element 412, the           network 21 processes the transaction and returns an autho
name element 414 and the number element 416 of the                     rization number to the gateway 23. At step 624, the gateway
customer identifier 320 of the customer 20 and (ii) a SEND             23 forwards the authorization number to the merchant
icon 514.                                                              system. At step 626, the card reader displays that the
   After the customer 20 enters the required information and      40   transaction is approved.
clicks the SEND icon 514, the payment system 12 receives                  FIG. 6B outlines the steps for using the payment system
and validates the customer identifier 320. Subsequently, the           when the customer is at a location away from that of the
payment system 12 generates a data type page 536 that                  merchant. With reference to FIG. 6B, at step 630, the
allows the customer 20 to select data type to enter/retrieve           customer is ready to make a payment. At step 632, the
522 from (i) identifying data 322, (ii) existing bank card data   45   customer has shopped at the web page of the merchant
324 and payment card data 326. After selection of a data type          and/or viewed a catalog of the merchant and enters the
and clicking SEND icon 534, a data web page 500B with the              16-digit card number of the payment card on the merchant
corresponding data type forms 524A, 524B and 524C, are                 web page or conveys it on a voice telephone to the merchant.
displayed. FIG. 5B illustrates a data web page 500B for                At step 634, the customer enters 4-digit expiration date field
entering customer private data 25. Form 524A on the web           50   as 4 digit PIN or conveys it on voice telephone to the
page allows entry of identifying data 322A-E Such as name              employee of the merchant. At step 636, the customer 20
350A, address 350B, city/state/zip 350C, telephone 350D                enters the name and e-mail address on web page or conveys
and e-mail address 350E. Form 524B on the web page                     it on voice telephone to the employee of the merchant. At
allows entry of existing bank card data 324A-C such as card            step 638, the Merchant or web logic sends the payment card
number 352A, card expiration date 352B and a bank PIN             55   number, pin, amount and merchant identifier to the gateway.
352C, if required for the specific bank card. Form 524C                At step 640, the adapted gateway 23 detects the use of a
allows entry of payment card PIN 354A and alias name                   payment card 30 and forwards data to the payment system
354B. The payment card PIN 354A is created and entered for             12. At step 642, the payment system receives the data, the
each of the existing card numbers 352A of the customer and             payment card number, and finds the sequence number. At
enables the customer to select any one of the existing cards      60   step 644, the payment system uses the sequence number to
when conducting a payment transaction using the payment                get and verify the PIN number. At step 646, the payment
card.                                                                  system 12 assembles specific card data of name, card
   Operation                                                           number, expiration date, and sends the information to the
   The operation of the apparatus 10 and payment system 12             adapted gateway 23, which assembles the complete payment
for a payment transaction can be further understood with          65   transaction data including merchant identifier and payment
reference to the flow charts illustrated in FIGS. 6A-7. The            amount and forwards the information to bankcard authori
operation of the payment card in processing a payment                  zation network 21. At step 648, the adapted gateway 23
         Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 26 of 27


                                                    US 9,684,893 B2
                             13                                                                   14
waits and receives the authorization number and at step 650,          the payment system saves PIN data and alias name in
forwards the authorization number to the merchant system              database 38D. At step 734, the payment system notifies the
22A. At step 652 the web logic displays card approved.                customer that the card account has been established and a
   FIG. 6C outlines alternate steps for using the payment             payment card will be mailed to the customer. This notifica
system 12 when the customer is at the location of the                 tion can be by e-mail, U.S. mail or a sign off message on the
merchant. In this embodiment, by using a wireless network             web page 500A. At step 736, the payment system creates a
the merchant interfaces directly with the payment system 12           payment card 30 and mails it to the customer 20.
and bypassing the gateway 23. Hence, the gateway 23 need                 In Summary, the payment system 12 allows the customer
not be adapted to recognize a payment card number in this             20 to maintain one payment card 30 that can be used to
embodiment. Here, the payment system assembles a com             10   facilitate the anonymous use of the other existing bankcards
plete payment transaction data and forwards the information           31 of the customer. The payment system can store the private
to the gateway 23 to be forwarded to network 21. Alterna              data 25 of the customer anonymously by separating the data
tively the payment system may directly connect to the                 elements in separate databases. The customer can conduct a
network 21, bypassing the prior art gateway 23 entirely.              transaction and receive a service or product from the mer
   Referring to FIG. 6C, at step 660, the customer is at the     15   chant 22 without disclosing the name, address, private data
site of the merchant 22 and ready to conduct a transaction.           and credit card information of the customer 20 to the
At step 662, the Merchant removes the wireless device 104             merchant 22. The payment system 12 minimizes the number
from the docking station 102 and enters the dollaramount of           of people, businesses and institutions that have access to the
the transaction into the device 104 and hands the device 104          private information of the customer 20. This minimizes the
to the customer 20. At step 664, the customer reviews the             opportunity for the private information of the customer 20 to
dollar amount and Swipes the payment card. At Step 666, the           be improperly disseminated.
device 104 logic reads the card number. At step 668 the logic            While the particular apparatus 10 and method as illus
prompts for a card PIN. At step 670, the customer enters a            trated herein and disclosed in detail is fully capable of
PIN specific to a bankcard. At step 672, the logic sends the          obtaining the objects and providing the advantages herein
payment card number, PIN, amount and merchant identifier         25   before stated, it is to be understood that it is merely
to the payment system 12 via the cellular network. At step            illustrative of the presently preferred embodiments of the
674, the payment system 12 receives the data, decodes the             invention and that no limitations are intended to the details
payment card number, and finds the sequence number. At                of construction or design herein shown other than as
step 676, the payment system, with the sequence number,               described in the appended claims.
verifies the PIN and identifies the specific bankcard. At step   30
678, the payment system assembles the specific card data of             What is claimed is:
name, card number, expiration date, merchant identifier and              1. A merchant point of sale (POS) transaction terminal, for
amount and sends the data to payment network 21. At step              acceptance of bankcard payment pursuant to a sales trans
680, the payment system waits/receives the authorization              action, comprising:
number. At step 682 the payment system saves the autho           35     a. the merchant POS transaction terminal is a mobile and
rization number and forwards the data to the device 104. At                portable wireless device with a built-in interface to a
step 684, the merchant 22, using the docking station, trans                cellular wireless communication network that commu
fers data from the device 104 to the merchant system 100.                  nicates wirelessly via the wireless communication net
   One method used by the customer 20 to establish an                      work to a remote payment system;
account with the payment system 12 is illustrated in FIG. 7.     40     b. the merchant POS transaction terminal receives input
At step 702, the customer selects to connect to the payment                of a merchant identifier that identifies the merchant to
system 12. At step 704, the payment system web page 500A                   the remote payment system, and wherein the merchant
is displayed. At step 706, the customer enters/creates the                 identifier identifies a retail establishment, and generates
customer identifier and submits the customer identifier. At                transaction specific data Such as a transaction reference
step 708, the payment system checks for the existence of the     45        number, date and time, and a payment amount;
customer identifier in the identifier database 38A and sends            c. the merchant POS transaction terminal receives and
validation by displaying data screen 536. At step 710, the                 accepts input of bankcard data from a customer with a
customer selects “enter identifying data'. At step 712, the                customer identifier, for a payment by the bankcard for
payment system displays identifying data form 524A. At                     a sales transaction and assembles a payment authori
step 714, the customer enters identifying data and selects       50        zation request record with the merchant identifier, the
SEND. At step 716, the payment system does optional                        transaction specific data and the customer bankcard
address verification from the United States Postal Service                 data and wirelessly transmits the payment authorization
database and then saves the identifying data in the identi                 request record from the merchant POS transaction
fying-database 38B. At step 718, the customer selects exist                terminal for the payment for the sales transaction to the
ing card data. At step 720, the payment system displays          55        remote payment system for forwarding via a gateway to
existing card data form 524B. At step 722, the customer                    a card authorization network; and
enters existing card data and selects SEND. At step 724, the            d. the merchant POS transaction terminal then wirelessly
payment system checks existing bankcard data and saves the                 receives from the remote payment system a payment
existing bankcard data in database 38C. The checking of                    approval record for the sales transaction.
existing bankcard data may include checking for correct          60     2. The terminal as in claim 1, comprising:
format and optionally may also include checking for stolen              the remote payment system verifies the contents of the
and duplicate data by connecting to the bankcard authori                   payment authorization request record before forward
zation network 21. At step 726, the customer selects pay                   ing to the card authorization network via the gateway.
ment card data. At step 728, the payment system displays                3. The terminal as in claim 1, comprising:
payment card data form 524C. At step 730, the customer           65     the merchant POS transaction terminal has a keypad for
enters payment card PIN data 554A for each of the existing                 input of data, a display for display of data and a
cards and alias name 354B and selects SEND. At step 732,                   bankcard data receiving slot.
        Case 4:18-cv-06862-YGR Document 1-1 Filed 11/13/18 Page 27 of 27


                                                    US 9,684,893 B2
                           15                                                                    16
  4. The terminal as in claim 1, comprising:                             rization request record with the merchant identifier,
  the merchant POS transaction terminal has attached to it               transaction specific data and the customer bankcard
      a printing device for printing a sales receipt for a               data and transmitting wirelessly by the merchant POS
      payment approved sales transaction.                                transaction terminal the payment authorization request
   5. A method for a merchant point of sale (POS) transac                record for the payment for the sales transaction to the
tion terminal, for acceptance of bankcard payment pursuant               remote payment system for forwarding via a gateway to
to a sales transaction, comprising the steps of:                         a card authorization network; and
   a. providing the merchant POS transaction terminal with            d. receiving wirelessly by the merchant POS transaction
      an embedded mobile and portable wireless device with               terminal from the remote payment system a payment
    a built-in interface to a cellular wireless communication    10
     network that communicates wirelessly via the wireless               approval record for the sales transaction.
     communication network to a remote payment system;                6. The method as in claim 5, comprising the steps of:
  b. receiving by the merchant POS transaction terminal               Verifying by the remote payment system the contents of
     input of a merchant identifier that identifies the mer              the payment authorization request record before for
     chant to the remote payment system, and wherein             15      warding to the card authorization network via the
     identifying by the merchant identifier a retail establish          gateway.
     ment, and generating by the merchant POS transaction             7. The method as in claim 5, comprising the steps of:
     terminal transaction specific data such as a transaction         providing in the merchant POS transaction terminal a
     reference number, date and time, and a payment                      keypad for input of data, a display for display of data
    amount,                                                              and a bankcard data receiving slot.
  c. receiving and accepting by the merchant POS transac              8. The method as in claim 5, comprising:
     tion terminal input of bankcard data from a customer             attaching to the merchant POS transaction terminal a
     with a customer identifier for a payment by the bank                printing device for printing a sales receipt for a pay
     card for a sales transaction and assembling by the                  ment approved sales transaction.
     merchant POS transaction terminal a payment autho                                   ck   ck   ce   ck   ck
